OPINION OF THE COURT
Per Curiam.
Nicholas P. Del Guercio has submitted an affidavit, dated June 25, 1998, wherein he tenders his resignation as an attorney and counselor-at-law (see, 22 NYCRR 691.9). Mr. Del Guercio was admitted to the practice of law by the Appellate *177Division of the Supreme Court in the Second Judicial Department, on April 27, 1977, under the name Nicholas Peter delGuercio.
Mr. Del Guercio concedes that his resignation is prompted by an investigation of the Grievance Committee based upon a complaint by a New Hampshire attorney. He has admittedly endorsed checks made payable to his clients and misused those funds after depositing them into his special account.
Mr. Del Guercio avers that his resignation is freely and voluntarily rendered, that he is not being subjected to coercion or duress, and that he is fully aware of the implications of submitting his resignation.
Mr. Del Guercio acknowledges that he could not successfully defend himself on the merits against disciplinary charges which would be initiated against him by the Grievance Committee and that he fully realizes the consequences of submitting his resignation.
Mr. Del Guercio acknowledges that his resignation is submitted subject to any application which the Grievance Committee might make for an order directing that he make restitution and reimburse the Lawyers’ Fund for Client Protection pursuant to Judiciary Law § 90 (6-a). He recognizes the continuing jurisdiction of the Court to make such an order.
The Grievance Committee recommends acceptance of the proffered resignation.
Inasmuch as the respondent’s resignation conforms with the appropriate Court rules, it is accepted. Accordingly, the respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Bracken, Rosenblatt, Miller and O’Brien, JJ., concur.
Ordered that the resignation of Nicholas P. Del Guercio is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Nicholas P. Del Guercio is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Nicholas P. Del Guercio shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see, 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Nicholas P. Del Guercio is commanded to desist and *178refrain from (1) practicing law in any form, either as principal or as agent, clerk or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.